Citation Nr: 1342276	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  07-32 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a brain tumor (diagnosed as osteochondroma), to include as due to herbicide exposure in service. 

2.  Entitlement to service connection for a right eye disability claimed as secondary to a brain tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1964 to September 1967, to include service in Vietnam.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board remanded the case in August 2011 for additional development that included a request to obtain a VA examination to address the claimed brain tumor.  The remand order also included a provisional request for an eye examination and opinion, if service connection was established for a brain tumor.  The Board finds that the RO substantially complied with the August 2011 remand order in obtaining a September 2011 VA examination, and no additional development was required to address the claimed eye disability absent a finding of service connection for the brain tumor.  Accordingly, the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Entitlement to service connection for ischemic heart disease was raised by the Veteran and his representative in a September 2013 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam, so is presumed to have been exposed to herbicides in service. 

2.  The Veteran has a current diagnosis of osteochondroma, right parasellar mass, partially resected.

3.  Brain tumors, to include osteochondroma, are not a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e).  

4.  A brain tumor did not manifest to a compensable degree within one year of service separation.  

5.  The Veteran did not experience chronic symptoms that can be related to a brain tumor in service, or continuous symptoms after service separation.

6.  A brain tumor, diagnosed as osteochondroma, partially resected, is not related to a disease, injury, or incident in active service, to include herbicide exposure.

7.  The Veteran is not service connected for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a brain tumor, to include any residuals, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a)(e) (2013).

2.  The criteria for service connection for right eye disability claimed as secondary to a brain tumor are not met.  38 U.S.C.A. §§ 1110, 1154(a) (West 2002 & Supp. 2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.310 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.  In a preadjudicatory letter dated in July 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claims for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA and private treatment records, VA examinations, and the Veteran's statements.

In August 2011, the Board remanded the claim for a VA examination and opinion to help determine the nature and etiology of the resected osteochondroma and to address to the question of whether it is related to in-service herbicide exposure.  Relevant in-service and post-service treatment reports are of record and the Veteran was afforded a VA examination in September 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran, a review of the claims file, to include a review of surgical treatment reports dated contemporaneous to the initial diagnosis for a brain tumor, and the opinion was made with consideration of a medical history reported by the Veteran during examination.   

The Board finds that the RO substantially complied with the August 2011 Board remand order in obtaining the September 2011 VA examination and opinion.  The Board finds that because service connection is not established for a brain tumor, and because the Veteran has no other service-connected disabilities, an examination and opinion are not needed to address the claim for a right eye disability.  Additionally, the Veteran does not contend that a right eye disability is related directly to service, and the Veteran has not identified, nor does the evidence reflect symptoms, complaints, or injury related to the right eye in service.  Absent evidence of a service-connected disability, or in-service event, injury, or disease to which a competent medical opinion could relate the claimed right eye disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A brain tumor is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Currently diagnosed right eye disabilities are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as a brain tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  
38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. 
§ 3.310(b). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis for a Brain Tumor

The Veteran contends that a brain tumor is related to herbicide exposure in Vietnam.  He more recently asserts, during a September 2011 VA examination and in a September 2013 statement from his representative, that he had chronic headache symptoms in service, and continuous headache symptoms since service, which represented chronic symptoms of a brain tumor.  He additionally has more recently identified right eye treatment since service separation, which he relates to his brain tumor.  

A DD Form 214 shows that the Veteran received the Vietnam Service Medal and the Combat Infantryman's Badge, and service treatment records show that the Veteran was treated for malaria in the Republic of Vietnam.  Because official records reflect service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 20 Vet. App. at 257.  

The Veteran has a currently diagnosis of osteochondroma, right parasellar mass, partially resected, showed by a September 2011 VA examination.  The September 2011 VA examiner stated that the Veteran had been stable since 1976, with no residual tumor symptoms post resection of 99 percent of the skull-based mass.  An osteochondroma, as defined by Dorland's Illustrated Medical Dictionary, is a benign tumor consisting of projecting adult bone capped by cartilage projecting from the lateral contours of endochondral bones.  Dorland's Illustrated Medical Dictionary, 1366 (31st ed. 2007).  The Board finds that, because brain tumors, to include osteochondroma, are not a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e), presumptive service connection is not warranted.  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that service connection is not warranted for a brain tumor on a direct basis.  The Veteran did not experience chronic symptoms that can be related to a brain tumor in service, or continuous symptoms after service separation.  Service treatment records contain no complaints, diagnoses, or treatment that may be attributed to osteochondroma in service.  An August 1967 report of medical history associated with the Veteran's separation examination report shows that the Veteran denied a history of frequent severe headaches and denied having any eye trouble.  

The earliest post-service medical evidence identifying symptoms related to osteochondroma was a June 1976 private operative report for a right transfrontal craniotomy and excisional biopsy which identified the onset of symptoms two years prior.  In the Veteran's initial June 2005 claim for compensation, he also identified "loss of right eye movement" beginning in 1974, approximately two years prior to his 1976 diagnosis of osteochondroma.  The June 1976 operative report shows that the Veteran presented with a "two year history of diplopia involving the right eye."  The report shows that initially, the Veteran was examined and was found to have sixth nerve paresis, and more recently had developed evidence of progressive symptoms of third nerve paresis in the right side.  Additionally, the June 1976 report shows that the Veteran "denied any pain or headache and was otherwise asymptomatic."  A July 1976 treatment report indicated that surgical pathology showed a tumor consistent with osteochondroma.  Postoperatively, the Veteran complained of headache and still had extraocular muscle dysfunction.  The Veteran had surgery for right sixth nerve paralysis with estropia in August 1976 with no complications.  

While the Veteran more recently asserts, during a September 2011 VA examination, and in a September 2013 statement from his representative, that he had headaches present both in service and post-service related to his diagnosis of osteochondroma, and identified post-service treatment between September 1967 and December 1967 for ocular motor weakness, in light of inconsistencies between the Veteran's more recent reports with contemporaneous evidence of record, the Board finds that his report more recent reports identifying chronic and continuous symptoms of headaches in service, and continuous symptoms of a right eye disability since service are not credible and were made for compensation purposes.  In that regard, at the time of an August 1967 separation examination report, the Veteran denied a history of frequent severe headaches and denied having any eye trouble.  A June 1976 operative report, contemporaneous to the Veteran's initial diagnosis of osteochondroma, specifically cites a two year history of diplopia involving the right eye, to include a two year history of sixth nerve paresis.  In June 1976, the Veteran specifically denied pain or headache associated with the osteochondroma.  

Evidence from the separation examination report of medical history and June 1976 operative report are more contemporaneous to service and the initial diagnosis for osteochondroma than the Veteran's more recent statements.  The Board finds, therefore, that these contemporaneous histories given by the Veteran for treatment purposes are more probative than much later lay statements by the Veteran that were made for compensation purposes.  The Board finds that the separation examination report and June 1976 operative report are highly probative, contemporaneous evidence, along with other factors, showing that symptoms of headaches, and diplopia and nerve paresis in the right eye, claimed as due to osteochondroma, did not manifest in service or within several years post-service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Buchanan, 451 F.3d at 1337.  Instead, the evidence reflects that the Veteran's symptoms began in or around 1974, approximately seven years post service.    

The Board finds, moreover, that the Veteran's more recent report made during the September 2011 VA examination and in conjunction with a September 2013 statement from his representative are inconsistent with his own history provided during the initial June 2005 claim for compensation, in which the Veteran identified right eye symptoms and treatment beginning in 1974.  The Board finds that had the Veteran received treatment for right eye symptoms months after separation from service, the Veteran would have identified such treatment in conjunction with his initial claim for compensation.  Instead, on the June 2005 claim, the Veteran reported that his right eye disability began in 1974, and that he was treated with glasses beginning in 1974.  

The Board finds that, due to discrepancies in the Veteran's statements with the findings in the medical record, and due to the discrepancies shown in his own lay statements as to the onset of his disability over the course of the appeal period, the Veteran's more recent lay statements indicating that he had continuous headaches symptoms in service and since service, and continuous right eye symptoms since service, are inconsistent with, and outweighed by the more contemporaneous lay and medical evidence, so his statements are not credible.  For these reasons, the Board finds that not experience chronic symptoms that can be related to a brain tumor in service, or continuous symptoms after service separation.  

Evidence of record shows that an osteochondroma was first diagnosed in1976, with noted symptoms present for a period of two years prior to that time.  Accordingly, the Board finds that a brain tumor did not manifest to 10 percent compensable degree within one year of separation from service to warrant presumptive service connection.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A brain tumor, diagnosed as osteochondroma, status post resection, is not related to a disease, injury, or incident in active service, to include herbicide exposure.  A September 2011 VA examiner opined that the brain tumor was less likely as not caused by or a result of his service.  In providing the opinion, the VA examiner reviewed the claims file in its entirety, noted the military herbicide exposure, and noted the Veteran's post-service symptoms and complaints.  The examiner also considered the Veteran's reports that he began experiencing headaches and other symptoms he believed to be related to the osteochondroma, but the examiner reported that there was no history in the service treatment records of treatment sought for headaches or any other problems that may have been associated with the osteochondroma that was resected in 1976, nine years after service separation.  The VA examiner accurately noted, consistent with the Board's own finding, that the Veteran's neurosurgeon documented that this Veteran did not have any headaches before the 1976 discovery of the tumor, and accurately noted the absence of complaints for headaches in service.  While the VA examiner noted the Veteran's self-report indicating treatment by ocular specialists as early as 1967, which the Board has found is not credible, consistent with the Board's own finding, the VA examiner reasoned that the earliest documentation of right eye motion limitation was the 1976, nine years after service separation.  The September 2011 VA examiner also opined that osteochondroma was not caused by or a result of in-service exposure to herbicides or other incident in service, reasoning that osteochondromas are not sarcomas, which are conditions that are linked to herbicide exposure.  

The Board finds that the September 2011 VA opinion is probative as it is based upon an accurate history, consistent with the Board's own findings, and include consideration of the Veteran's own reported history.  The opinions rendered are supported by adequate rationale based on the evidence of record.  The opinion addressing the Veteran's in-service exposure to an herbicide is based on the Veteran's diagnosis and VA examiner's own medical expertise.  

Insomuch as the Veteran's has attempted to establish a nexus through his own lay assertions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of osteochondroma diagnosed post-service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Moreover, the Board has found that the Veteran is not credible in identifying a history of onset of symptoms in this case.  In light of the competent, credible, and probative evidence provided by the September 2011 VA examiner on the issue of causation, the Board finds that the Veteran's own assertions are of little probative value.  For these reasons, the Board finds the weight of the evidence shows the Veteran's osteochondroma is not related to service, to include his presumed exposure to Agent Orange.  See Hickson, supra.  

For these reasons, the Board finds that a preponderance of the evidence is against the service connection for a brain tumor and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Eye Disability Secondary to Brain Tumor

The Veteran contends service connection is warranted for a right eye disability, manifested by loss of right eye movement, secondary to brain tumor.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that service connection is not warranted for a right eye disability.  

The Veteran has not raised a contention that his right eye disability is directly related to a disease, injury, or event in service.  Moreover, the Veteran has not identified the presence of any right eye symptoms in service, and instead indicates that an eye disability had its onset shortly after service.  Insomuch as the Veteran contends that he was treated for a right eye disability in late 1967, shortly after service separation; as the Board has already discussed above, the Veteran's statement is not credible as it is inconsistent with his own history provided during the June 2005 claim, identifying right eye symptoms and treatment beginning in 1974, and is inconsistent with a contemporaneous June 1976 operative report for osteochondroma, which identified a two year history of diplopia and nerve paresis.  Because the Veteran does not otherwise contend that a right eye disability is related to any incident, injury, or disease (other than the claimed brain tumor) in service, the Board finds that additional discussion addressing the question of direct service connection is not necessary.  

The record shows that the Veteran is not service connected for any disabilities.  While evidence of record, to include a September 2011 VA examination, indicates that the Veteran's brain tumor was associated with progressive right eye abduction weakness due to nerve paresis and progressing to plegia, service connection has not been established for a brain tumor diagnosed as osteochondroma.  Accordingly, service connection for a right eye disability claimed as secondary to a brain tumor cannot be granted as a matter of law.  As the Veteran's osteochondroma is not service connected, there is no basis upon which to grant secondary service connection for the right eye disorder.  See 38 C.F.R. §§ 3.310(a); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  For these reasons, service connection for a right disability claimed as secondary to the osteochondroma is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for brain tumor, diagnosed as osteochondroma, including as due to herbicide exposure during service, is denied.

Service connection for right eye disability, claimed as secondary to a brain tumor, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


